Exhibit 10.3

Execution Version

OPERATIONAL SERVICES AGREEMENT

by and between

CONE MIDSTREAM PARTNERS LP

and

CNX GAS COMPANY LLC

dated as of

September 30, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

  1  

1.1

  

Defined Terms

  1  

1.2

  

References and Rules of Construction

  1

ARTICLE II POWER AND AUTHORITY; SERVICES

  2  

2.1

  

Operator Power and Authority; Services

  2  

2.2

  

Limitations on Authority

  3  

2.3

  

Emergency

  5  

2.4

  

Contracts

  5  

2.5

  

Ownership of Property

  6  

2.6

  

Operator’s Delegation of Authority

  6  

2.7

  

Other Business Pursuits; No Fiduciary Duties

  6  

2.8

  

Certain Conditions of Service

  6  

2.9

  

Performance Standard

  7  

2.10

  

Warranties Disclaimer

  7

ARTICLE III PAYMENTS

  7  

3.1

  

Reimbursable Costs

  7  

3.2

  

Payment Terms; Disputed Charges

  8  

3.3

  

Taxes

  9  

3.4

  

Maintenance of Accounts and Records

  9  

3.5

  

Audit

  10

ARTICLE IV TERM; TERMINATION

  10  

4.1

  

Term

  10  

4.2

  

Operator Termination

  10  

4.3

  

Partnership Termination

  10  

4.4

  

Effect of Termination

  11  

4.5

  

Transition Period

  11

ARTICLE V LIMITS OF RESPONSIBILITY; EXCULPATION; INDEMNIFICATION

  12  

5.1

  

Limits of Responsibility

  12  

5.2

  

Exculpation

  12  

5.3

  

Indemnification by the Partnership

  13  

5.4

  

Indemnification by Operator

  13  

5.5

  

Indemnity Amount

  14  

5.6

  

Indemnification Procedures

  14  

5.7

  

Insurance

  15  

5.8

  

No Recourse

  16

ARTICLE VI FORCE MAJEURE

  16  

6.1

  

Excused Performance

  16  

6.2

  

No Preclusion

  16  

6.3

  

Limitations on Effect of Force Majeure

  17  

6.4

  

Force Majeure Event Definition

  17

 

i



--------------------------------------------------------------------------------

ARTICLE VII GOVERNING LAW; WAIVER OF CONSEQUENTIAL DAMAGES

  17  

7.1

  

Governing Law; Disputes

  17  

7.2

  

Actual Direct Damages

  18

ARTICLE VIII MISCELLANEOUS

  18  

8.1

  

Further Assurances

  18  

8.2

  

Notices

  18  

8.3

  

Waiver; Rights Cumulative

  19  

8.4

  

Entire Agreement; Conflicts

  19  

8.5

  

Amendment

  20  

8.6

  

Parties in Interest

  20  

8.7

  

Preparation of Agreement

  20  

8.8

  

Severability

  20  

8.9

  

Counterparts

  20  

8.10

  

Successors and Permitted Assigns

  20  

8.11

  

Assignment

  20

APPENDIX

       Appendix I   

Definitions

 

 

ii



--------------------------------------------------------------------------------

OPERATIONAL SERVICES AGREEMENT

This Operational Services Agreement (this “Agreement”) is executed and agreed to
as of September 30, 2014 (the “Execution Date”) by and between CONE Midstream
Partners LP, a Delaware limited partnership (the “Partnership”), and CNX Gas
Company LLC, a Virginia limited liability company (“Operator”). The Partnership
and Operator are hereinafter each referred to as a “Party” and are collectively
referred to as the “Parties.”

RECITALS

WHEREAS, pursuant to and subject to the limitations contained in this Agreement,
the Partnership delegates to Operator the power and authority to act on behalf
of the Partnership Group (defined below) to (a) manage the day-to-day operations
of the business conducted, or to be conducted, by the Partnership Group (the
“Business”) and (b) perform the Services (defined below) on behalf of the
Partnership Group, and Operator agrees to provide the services to the
Partnership Group.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. For purposes hereof, the capitalized terms used herein and
not otherwise defined has the meanings set forth in Appendix I.

1.2 References and Rules of Construction. All references in this Agreement to
Appendices, Articles, Sections, subsections and other subdivisions refer to the
corresponding Appendices, Articles, Sections, subsections and other subdivisions
of or to this Agreement unless expressly provided otherwise. Titles appearing at
the beginning of any Articles, Sections, subsections and other subdivisions of
this Agreement are for convenience only, do not constitute any part of this
Agreement, and shall be disregarded in construing the language hereof. The words
“this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and words of
similar import, refer to this Agreement as a whole and not to any particular
Article, Section, subsection or other subdivision unless expressly so limited.
The word “including” (in its various forms) means “including without
limitation.” All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under generally accepted accounting principles. Pronouns in
masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires. References to any Law means such Law as
it may be amended from time to time.

 

1



--------------------------------------------------------------------------------

ARTICLE II

POWER AND AUTHORITY; SERVICES

2.1 Operator Power and Authority; Services. Subject to the limitations set forth
in this Agreement, including Section 2.2, the Partnership hereby delegates to
Operator the responsibility for the day-to-day management of the Business.
Pursuant to such delegated authority and subject to such limitations, except in
the event of Force Majeure, Operator shall be responsible for and shall have all
necessary power and authority to act on behalf of the Partnership Group with
respect to the following (collectively, the “Services”):

(a) preparing, revising and submitting to the Partnership with respect to each
DevCo (i) a proposed annual operating and capital expenditure budget in
accordance with the terms of the applicable DevCo Agreement of Limited
Partnership and (ii) a proposed Gathering System Plan (and amendments and
modifications to previously approved Gathering System Plans) in accordance with
the terms of the Sponsor Gathering Agreements;

(b) providing prompt written notice to the Partnership of (i) any Action or
Claim that is asserted against the Partnership Midstream Assets, the Partnership
or, to the extent related to the Partnership Midstream Assets or the Services,
Operator or (ii) any casualty loss to the Partnership Midstream Assets;

(c) preparing and furnishing to the requisite Governmental Authority, as well as
to the Partnership, all reports and information required by Law to be furnished
to such Governmental Authority in connection with the ownership by the
Partnership Group of, or the operation of, the Partnership Midstream Assets;

(d) performing accounting, bookkeeping, treasury and finance services, including
billings, collections and cash management services and assisting the Partnership
to comply with and administer the Partnership’s debt instruments;

(e) (i) maintaining the Partnership’s books and records, (ii) coordinating, on
behalf of the Partnership, the work of external auditors for the Partnership’s
Annual Financial Reports, Quarterly Financial Reports and other reporting
throughout the year as warranted and (iii) providing, or causing to be provided,
the Annual Financial Reports within 90 days following the end of the
Partnership’s fiscal year, the Quarterly Financial Reports within 45 days after
the end of each calendar quarter and such other financial reports as reasonably
requested by the Partnership which will be provided as soon as is reasonably
practicable by Operator;

(f) performing and managing matters relating to (i) compliance services,
(ii) information technology and data processing services and (iii) capacity
marketing;

(g) performing tax services;

(h) performing risk management services, including management of the procurement
of insurance;

(i) upon request of the Partnership, performing investor relations services;

 

2



--------------------------------------------------------------------------------

(j) managing acquisitions, including acquisitions of pipe, ROW and other
equipment, and divestitures of the Partnership Midstream Assets;

(k) performing all actions necessary or appropriate to develop, engineer,
manage, supervise, operate, monitor, maintain and repair the Partnership
Midstream Assets;

(l) (i) negotiating, executing, modifying, administering, and extending, on
behalf of the Partnership, and causing the Partnership to enter into, contracts
relating to the Partnership Midstream Assets, including (A) contracts necessary
in order for Operator’s fulfillment of its obligations under this Section 2.1
and (B) contracts for the provision of natural gas transportation services and
(ii) maintaining, materially complying with (to the extent within the control of
Operator) and enforcing (subject to obtaining the Partnership’s approval prior
to instigating any suit or proceeding on behalf of Partnership) on behalf of the
Partnership, all contracts that (A) are entered into by the Partnership at
Operator’s direction or otherwise, if such contract has been provided to
Operator and (B) relate to the Partnership Midstream Assets or to Operator’s
fulfillment of its obligations under this Section 2.1, including contracts for
the provision of natural gas transportation services;

(m) providing prompt written notice to the Partnership of any upcoming normal
and routine maintenance, repair and modification projects that are planned for
the Partnership Midstream Assets and that will result in an interruption of
Gathering Services under the Sponsor Gathering Agreements; and

(n) performing such other duties as may be determined from time to time by the
Partnership and agreed to by Operator.

2.2 Limitations on Authority.

(a) The Parties acknowledge and agree that the Partnership has the ultimate
direction and control of the Business, including for any or all of the Services
provided hereunder. The Partnership shall have the right to monitor, consult
with and give operational instructions and guidance to Operator. Operator shall
not unreasonably refuse operational instructions or guidance from the
Partnership.

(b) The Partnership shall have the right to approve all Employees provided by
Operator under Section 2.6, which approval may be revoked or terminated for any
reason at any time. Upon a revocation or termination of the Partnership’s
approval of any Employee (such Employee, an “Excused Employee”), (i) Operator
will be solely liable for any costs or expenses associated with the revocation
or termination of the Partnership’s approval, except as otherwise specifically
set forth in this Agreement; provided, however, the Partnership shall be
responsible for reimbursing Operator for any and all severance costs or other
expenses (which, for the avoidance of doubt, shall constitute Personnel Costs
hereunder) associated with the termination of an Excused Employee’s employment
by Operator, provided that such termination of employment by Operator is
substantially related to the Partnership’s revocation or termination of the
Partnership’s approval of such Excused Employee and occurs within 30 days after
the date of such revocation or termination and (ii) such Excused Employees will
cease performing any of the Services for the Partnership; provided, however,
that if Operator does not have an employee

 

3



--------------------------------------------------------------------------------

capable of providing the Services previously provided by such Excused Employee
and cannot reasonably obtain a contractor to provide the Services previously
provided by such Excused Employee, then Operator may terminate this Agreement
with respect to the Services previously provided by such Excused Employee.

(c) Operator shall regularly consult with the Partnership during the preparation
of each proposed Gathering System Plan and annual budget. Following receipt of a
proposed Gathering System Plan or annual budget, the Partnership shall furnish
to Operator any comments or proposed amendments it may have respecting same, and
Operator shall revise such proposed Gathering System Plan or annual budget to
incorporate such comments or proposed amendments and resubmit such revised
proposed Gathering System Plan or annual budget to the Partnership for its final
approval. In addition, Operator shall prepare and deliver to the Partnership,
for the Partnership’s approval, any amendment or modification to any previously
approved Gathering System Plan or annual budget to the extent Operator
reasonably believes such amendment or modification is necessary in connection
with the performance of the Services by Operator or the operation of the
Business by the Partnership Group.

(d) Operator shall perform the Services set forth in Section 2.1(e) through
Section 2.1(m) in material compliance with the then current annual budgets that
have been approved by the Partnership Group.

(e) Without the prior written approval of the Partnership, Operator shall not
cause or direct a member of the Partnership Group to enter into, and Operator
shall not enter into, any of the following types of contracts with respect to a
member of the Partnership Group, the Partnership Midstream Assets or the
Services:

(i) any contract that can reasonably be expected to result in payments by the
Partnership or Operator of more than $5,000,000 in the aggregate over the term
of such contract;

(ii) any contract that can reasonably be expected to result in payments by the
Partnership or Operator of more than $2,500,000 but less than $5,000,000 in the
aggregate over the term of such contract, unless (A) such contract is set forth
in the then applicable annual budget and (B) Operator has obtained proposals for
the services to be provided pursuant to such contract from at least two service
providers;

(iii) any contract that has a term of more than three years, unless terminable
by the Partnership or Operator without penalty on 30 days’ notice or less;

(iv) any indenture, mortgage, guaranty, loan, credit or sale-leaseback or
similar financial contract or any contract which creates any liens for borrowed
money;

(v) any contract that contains a non-competition agreement or any agreement that
purports to restrict, limit or prohibit the manner in which, or the locations in
which, the Partnership Group conducts business, including area of mutual
interest contracts;

(vi) other than the Sponsor Gathering Agreements, any contract pursuant to which
the Partnership Group will provide transportation, gathering, treatment,
processing or compression services to a Person or any contract with a Person
pursuant to which the Partnership Group will purchase or sell gas liquids or
other hydrocarbons;

 

4



--------------------------------------------------------------------------------

(vii) any swap, forward, future or derivative transaction or option or similar
agreement, whether exchange traded, “over-the-counter” or otherwise, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions;

(viii) any contract that constitutes a partnership agreement, joint venture
agreement or similar contract; or

(ix) any contract with any Affiliate of Operator.

2.3 Emergency. Operator shall take any and all actions (including implementing a
pipeline shutdown) required or appropriate in response to an Emergency.
Notwithstanding anything to the contrary in this Agreement, in the case of an
Emergency, while acting as a Reasonable and Prudent Operator, Operator may,
without any prior notice to, or approval from, the Partnership, take such steps
and incur such costs and expenses that, in Operator’s sole but reasonable
opinion, are required to deal with such Emergency, including the safeguarding of
life and property, and the Partnership shall promptly reimburse Operator for any
such costs and expenses incurred in connection with such Emergency. In such
event, Operator shall use commercially reasonable efforts to notify the
Partnership of the existence or occurrence of such an Emergency within 24 hours
of it being put on notice of such an Emergency or as soon as reasonably
practicable thereafter, setting forth the nature of the Emergency, the
corrective action taken or proposed to be taken, and the actual or estimated
cost and expense associated with such corrective action. In addition, in the
event of an Emergency, Operator may, after using commercially reasonable efforts
to obtain the Partnership’s prior approval of any such Press Release, issue such
Press Releases or other public announcements as it deems reasonably necessary,
while acting as a Reasonable and Prudent Operator, in light of the
circumstances, and shall promptly thereafter provide the Partnership with a copy
of any such Press Release or other public statement.

2.4 Contracts.

(a) Subject to Section 2.2(e), Operator may cause or direct the members of the
Partnership Group to enter into, and may directly enter into, contracts with
Third Parties and Affiliates of Operator (and make any modifications, amendments
or extensions thereto) as may be necessary for Operator to perform the Services
and fulfill its obligations (other than indemnification obligations) under this
Agreement.

(b) The Partnership agrees to execute and deliver (or to cause to be executed
and delivered) each of those contracts to which Operator (i) is authorized to
cause a member of the Partnership Group to enter into in accordance with this
Agreement and (ii) directs such member of the Partnership Group to execute and
deliver in accordance with this Agreement.

(c) The Partnership shall provide Operator with a copy of all ROW agreements and
any other existing authorizations, contracts or agreements secured or executed
in association with the Gathering System and other Partnership Midstream Assets
that are necessary for Operator’s performance of the Services under this
Agreement.

 

5



--------------------------------------------------------------------------------

2.5 Ownership of Property. The Parties agree and acknowledge that Operator shall
have no direct ownership interest in the Partnership Midstream Assets (nor in
any of the equipment, materials or other property related thereto and purchased
by the Partnership either directly or on behalf of the Partnership by Operator),
and that neither Operator nor any Affiliate of Operator shall be deemed to have
any direct or indirect ownership interest in the Partnership Midstream Assets
(or in any equipment, materials and other property related thereto and purchased
by the Partnership either directly or on behalf of the Partnership by Operator)
as a result of the terms of this Agreement.

2.6 Operator’s Delegation of Authority.

(a) Operator shall be permitted to delegate authority to officers and employees
of Operator (or its Affiliates) in order to perform the Services; provided,
however, Operator may not delegate any authority, power, or right that could not
be exercised directly by Operator under this Agreement.

(b) Subject to its obligations under Section 2.2, Operator shall provide and
have supervision of personnel to staff and perform the Services (the
“Employees”), which may be accomplished to the extent necessary by (i) full-time
employees of Operator, or Affiliates of Operator, (ii) any other employees of
Operator or Affiliates of Operator, and/or (iii) contractors hired by Operator.

2.7 Other Business Pursuits; No Fiduciary Duties.

(a) Neither Operator nor any employee or officer of Operator or its Affiliates
shall be required to perform the Services as such Person’s sole and exclusive
occupation, and Operator and the employees and officers of Operator or its
Affiliates may have other occupations and activities in addition to those
relating to this Agreement. For the avoidance of doubt, the Partnership
acknowledges and agrees that Operator and its Affiliates currently operate, and
shall have the right to operate during the Term, other assets and conduct other
businesses in addition to the operations of Business.

(b) Subject to the obligations established in Section 2.2, none of the Parties,
their Affiliates or their respective employees or officers shall have any
special, fiduciary or quasi-fiduciary duties among any of them as a result of
this Agreement and this Agreement shall not be construed to suggest otherwise.

2.8 Certain Conditions of Service.

(a) Operator shall not be obligated to acquire new, additional or different
Employees, equipment or resources or to acquire or establish any separate
hardware or software platforms in order to provide any Services.

 

6



--------------------------------------------------------------------------------

(b) Subject to the terms of this Agreement, Operator may utilize subcontractors
(including Affiliates) to provide any of the Services.

(c) Operator’s obligation to provide the Services shall be conditioned upon and
subject to any legal obligations, prohibitions or restrictions applicable to it,
and this Agreement shall not obligate Operator to violate, modify or eliminate
any such obligation, prohibition or restriction.

(d) Operator shall perform the Services as an “independent contractor” of the
Partnership and nothing in this Agreement is intended, and nothing shall be
construed, to create an agency, employer/employee, partnership, joint venture,
association or other similar relationship between Operator and the Partnership
or any of their respective Affiliates.

(e) Notwithstanding anything to the contrary, all matters pertaining to the
employment, compensation, promotion and discharge of any personnel of Operator
or its Affiliates are the responsibility of Operator and its Affiliates. All
such employment arrangements are solely Operator’s and its Affiliates’
obligations (including the payment of salaries and employee benefits with
respect to such personnel), and, except for reimbursement of the Personnel Costs
as provided in this Agreement, the Partnership shall have no responsibility or
liability with respect thereto.

(f) Notwithstanding anything herein to the contrary, but subject to the
calculation of Personnel Costs pursuant to Section 3.1, with respect to such
employees of Operator’s Affiliates, the Partnership and Operator acknowledge
that employees of Affiliates of Operator may assist Operator in providing the
Services hereunder without further consent from the Partnership.

2.9 Performance Standard. Operator shall perform the Services (a) in a good and
workmanlike manner, (b) as a reasonable and prudent natural gas pipeline
operator, (c) with the same degree of diligence and care that it exercises with
respect to the construction, development, management, operation, and maintenance
of its own midstream assets and (d) in material compliance with all Laws
(performance in accordance with this Section 2.9 is referred to herein as acting
as a “Reasonable and Prudent Operator”); provided, however, that any action or
inaction of Operator at the express instruction of a member of the Partnership
Group shall be deemed for all purposes of this Agreement to be acting as a
Reasonable and Prudent Operator.

2.10 Warranties Disclaimer. OPERATOR DOES NOT MAKE ANY EXPRESS OR IMPLIED
WARRANTIES WITH RESPECT TO THE SERVICES, INCLUDING WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE III

PAYMENTS

3.1 Reimbursable Costs. For each calendar month during the Term, the member of
the Partnership Group for which Operator is providing Services shall reimburse
Operator for (a) the Personnel Costs incurred by Operator during such calendar
month and (b) all third-party costs and expenses incurred by Operator and/or its
Affiliates (the “Third Party Costs” and collectively with the Personnel Costs,
the “Reimbursable Costs”), in each case, in performing the Services for such
member of the Partnership Group during such calendar month to the extent such
costs and expenses have not been previously paid by such member of the
Partnership Group or otherwise reimbursed to Operator by such member of the
Partnership Group.

 

7



--------------------------------------------------------------------------------

3.2 Payment Terms; Disputed Charges.

(a) No later than 30 days after the end of each calendar month, Operator shall
deliver to each member of the Partnership Group during such calendar month an
invoice for (i) the Personnel Costs incurred by Operator during such calendar
month with respect to Services provided by Operator for such member of the
Partnership Group, (ii) the Third Party Costs that Operator estimates in good
faith will be incurred by Operator (or its Affiliates) during the immediately
succeeding calendar month with respect to Services provided by Operator for such
member of the Partnership Group, and (iii) the amount of any credit to be
applied for the immediately succeeding calendar month pursuant to
Section 3.2(b).

(b) If the actual Third Party Costs incurred by Operator (and its Affiliates)
during any calendar month exceed the estimated amount of Third Party Costs paid
to Operator for such calendar month pursuant to the applicable invoice delivered
pursuant to Section 3.2(a), Operator shall promptly deliver to the applicable
member of the Partnership Group an invoice for such difference. If the actual
Third Party Costs incurred by Operator (and its Affiliates) during any calendar
month are less than the estimated amount of Third Party Costs paid to Operator
for such calendar month pursuant to the applicable invoice delivered pursuant to
Section 3.2(a), Operator shall promptly notify the applicable member of the
Partnership Group and such member of the Partnership Group shall be entitled to
a credit in the amount of such difference, which credit shall be applied to the
monthly invoice delivered by Operator pursuant to Section 3.2(a) for the
immediately succeeding calendar month.

(c) Operator shall provide to the Partnership Group such documentation as the
Partnership Group may reasonably request to support each such invoice.

(d) Each invoice delivered by Operator pursuant to this Agreement shall be due
and payable no later than 15 days after the receipt of the invoice. All payments
shall be made by wire transfer of immediately available funds, to the account
(or accounts) designated by the Person entitled to receipt of such payment, from
time to time, no later than 1:00 p.m. (Pittsburgh, Pennsylvania time) on the due
date.

(e) If a member of the Partnership Group disputes in good faith all or any
portion of an invoice delivered by Operator pursuant to this Agreement, such
member of the Partnership Group may deliver written notice of such dispute to
Operator within 30 days of receipt of such invoice, setting forth in reasonable
detail the reasons for such dispute. Notwithstanding the delivery of any such
written notice of dispute, such member of the Partnership Group shall pay to
Operator the full amount of such invoice (including any disputed portions of
such invoice) in accordance with the terms of this Agreement. If it is
determined by the Parties or otherwise that any amount paid by such member of
the Partnership Group to Operator was improperly paid, then subject to
Section 3.2(f), Operator shall promptly reimburse such member of the Partnership
Group the amount of such improper payment.

 

8



--------------------------------------------------------------------------------

(f) If (i) a member of the Partnership Group fails to pay any amount when due or
(ii) (A) a member of the Partnership Group disputes an invoice hereunder,
(B) pays the full amount of such invoice and (C) it is determined by the Parties
or otherwise that Operator must reimburse such member of the Partnership Group
any portion of the amount of such invoice (other than with respect to any
reimbursement pursuant to Section 3.2(b)), then such amount shall bear interest
from the due date (or the date the disputed amount was paid such member of the
Partnership Group in case of a reimbursement owed by Operator to such member of
the Partnership Group) to the date such amount is paid by such member of the
Partnership Group (or Operator, if applicable) at the Agreed Rate.

3.3 Taxes. In addition to other amounts owed pursuant to this Agreement, the
Partnership shall be responsible for, and shall pay, all taxes applicable to
(a) the provision of the Services by Operator (whether or not such taxes
increase or decrease in the future), and (b) the ownership, operation,
maintenance or control of the assets of the Partnership. Operator may, from time
to time, invoice the Partnership for the amount of such taxes which Operator
pays in connection with the performance of the Services in accordance with the
terms of this Agreement, or is otherwise required by applicable Law to pay
directly to the relevant taxing authority in connection with this Agreement, and
any such invoice shall be due and payable to Operator no later than 15 days
after receipt thereof by the Partnership. Notwithstanding anything to the
contrary contained herein, each Party shall be responsible for (i) income taxes
resulting from amounts paid or payable to it under this Agreement and
(ii) except for reimbursement of the Personnel Costs as provided in this
Agreement, employment taxes and social security payments relating to its own
employees. For the avoidance of doubt, Operator, and not the Partnership, shall
treat the providers of the Services as employees of, or independent contractors
to, Operator for tax purposes.

3.4 Maintenance of Accounts and Records.

(a) Operator shall maintain, separately in accordance with GAAP, accurate
accounts of all expenses, costs and liabilities accrued or incurred by it in
performing the Services.

(b) Operator shall maintain, separately in accordance with GAAP, accurate
accounts, on behalf of the Partnership, of (i) all expenses, costs and
liabilities accrued or incurred by the Partnership Group in connection with this
Agreement and under the Partnership Group’s contractual commitments and (ii) all
revenues accrued, invoiced and received by Operator on behalf of the Partnership
Group. Operator shall maintain any operations-related information that normally
would be included as part of such accounting documentation, including
information on gas measurement, a physical source and disposition of gas, point
allocations, postings, invoicing, cash collections, cash payments and property
tax allocations and reconciliations.

(c) Operator shall (i) maintain copies of (A) all invoices, operating and
maintenance records and other documentation relating to the costs and expenses
of the Services and (B) all other records relating to the Services as required
by Law and (ii) make available to the Partnership, at Operator’s offices, copies
of each such invoice, document or record within 10 Business Days after
Operator’s receipt of the written request from the Partnership.

 

9



--------------------------------------------------------------------------------

(d) Operator shall furnish the Partnership with such other reports, statistics,
records, statements, and other data as the Partnership may reasonably request
from time to time.

(e) Operator agrees to retain all books, payroll information and records
pertaining to the Partnership Midstream Assets and all Services performed
hereunder for a period of not less than three calendar years following the end
of the calendar year in which the Services are performed or any longer period if
required by Law.

3.5 Audit.

(a) Upon reasonable written notice to Operator and at a mutually agreed time,
the Partnership shall have the right, at its own expense, to initiate (or cause
its designated representatives to initiate) an audit of Operator’s procedures,
books and records insofar as such procedures, books and records relate to
Operator’s work and performance of the Services. Such audits shall not be
commenced more often than once each calendar year. The Partnership shall
perform, or cause its designated representatives to perform, such audit during
normal business hours and in a reasonable period of time and shall use
reasonable efforts to minimize inconvenience to Operator’s personnel and
operations. Operator shall use its reasonable efforts to cooperate (at the
Partnership’s sole cost and expense) with the Partnership (or its designated
representatives) in the performance of any such audit.

(b) In addition to the Partnership’s audit rights described in Section 3.5(a),
Operator shall make its outside auditors with respect to the Partnership
Midstream Assets available, at the Partnership’s sole expense, to the
Partnership’s outside auditors to discuss such accounting with respect to the
Partnership Midstream Assets as the Partnership’s outside auditors may
reasonably request.

ARTICLE IV

TERM; TERMINATION

4.1 Term. This Agreement will commence on the Execution Date and will remain in
effect until terminated in accordance with Section 4.2, Section 4.3 or
Section 4.4 (such period of time, the “Term”).

4.2 Operator Termination. Operator may terminate this Agreement upon written
notice to the Partnership:

(a) at any time; provided, that Operator’s resignation and the Termination
Execution Date with respect to any termination pursuant to this Section 4.2
shall not take effect until the later of (i) the date specified in such notice
and (ii) 180 days after the date of receipt by the Partnership of such notice;
or

(b) the Bankruptcy of the Partnership.

4.3 Partnership Termination. The Partnership may terminate this Agreement upon
written notice to Operator following the occurrence of any one or more of the
following:

(a) the 20th anniversary of the Execution Date; provided, that any termination
pursuant to this Section 4.3(a) shall not take effect until the later of (i) the
date specified in the applicable notice and (ii) 180 days after the date of
receipt by Operator of such notice;

 

10



--------------------------------------------------------------------------------

(b) the Bankruptcy of Operator;

(c) an action constituting willful misconduct or, subject to Section 5.4(b),
gross negligence on the part of Operator in connection with the performance of
the Services that causes a material adverse effect on the operation or value of
the Partnership Group or the Business, taken as a whole, as established by a
final, non-appealable and binding decision of a court of competent jurisdiction
in accordance with Section 7.1; or

(d) a default by Operator in the performance of any of its covenants or
obligations under this Agreement, if:

(i) such default is capable of being cured, and such default is not cured within
45 days after written notice from the Partnership of the occurrence of such
default (a “Default Notice”); provided, however, that if such default cannot be
cured within such 45 day period, the defaulting Party shall have up to 90 days
from receipt of such Default Notice to cure such default if such default is
capable of being cured within such period and the defaulting Party proceeds
diligently to cure such default; or

(ii) such default is not capable of being cured, such default resulted from a
material breach by Operator in the performance of any of its material covenants
or material obligations under this Agreement.

4.4 Effect of Termination. The terms of Articles IV, V, VII and VIII shall
survive any termination of this Agreement. The termination of this Agreement
shall not relieve either Party of any liability or obligation accruing or that
had accrued prior to the Termination Execution Date nor deprive a Party not in
breach (other than a breach because such Party is rightfully withholding
performance in response to a breach by the other Party) of its rights to any
remedy otherwise available to such Party. Upon the Termination Execution Date,
Operator shall (a) assign to the applicable member of the Partnership Group any
contracts and agreements entered into by Operator in connection with its
performance of the Services on behalf of such member of the Partnership Group
pursuant to the terms of this Agreement (and such member of the Partnership
Group shall assume all obligations and liabilities under such contracts and
agreements by executing such assumption or novation agreements as reasonably
requested by Operator or any Party thereto) and (b) promptly deliver to the
Partnership all documents, files, and books and records received from the
Partnership or generated by Operator with respect to the Partnership Midstream
Assets and the Services.

4.5 Transition Period. Notwithstanding anything to the contrary in this
Agreement, if requested by the Partnership in writing prior to the Termination
Execution Date, Operator shall provide to the Partnership, for a period of up to
four months after the Termination Execution Date, any assistance reasonably
requested by the Partnership to facilitate the transfer of the performance of
the Services to any successor Operator designated by the Partnership; provided,
however, that the Partnership shall reimburse Operator for all reasonable costs
and expenses incurred by Operator during such transition period in connection
with any such assistance (including any Reimbursable Costs incurred by
Operator).

 

11



--------------------------------------------------------------------------------

ARTICLE V

LIMITS OF RESPONSIBILITY; EXCULPATION; INDEMNIFICATION

5.1 Limits of Responsibility. Notwithstanding anything to the contrary in this
Agreement, Operator’s aggregate liability (if any), whether based in contract,
warranty, tort, strict liability or otherwise, for all Losses incurred by the
Partnership Group arising out of, connected with or resulting from this
Agreement or from the performance or breach thereof, or from any Services
provided by Operator hereunder, during each calendar year during the Term, shall
in no event exceed the lesser of (a) $6,000,000 (the “Operator Liability Limit”)
and (b) the Personnel Costs incurred by Operator and reimbursed by the
Partnership for such calendar year. As of January 1 of each calendar year
(commencing with January 1, 2016), the Operator Liability Limit will be
increased by an amount equal to the sum of (i) the then applicable Operator
Liability Limit plus (ii) the product of the Annual Escalation Factor multiplied
by the then applicable Operator Liability Limit.

5.2 Exculpation.

(a) Except as provided in Section 5.4, neither Operator nor any other Operator
Indemnified Party shall be liable to the Partnership for any, and the
Partnership hereby releases the Operator Indemnified Parties for all, Losses
incurred by reason of any act or omission performed or omitted by Operator
(including through its employees or employees of any of its Affiliates) in
connection with this Agreement or the performance of the Services, EVEN IF SUCH
LOSSES AROSE IN WHOLE OR IN PART FROM THE ACTIVE, PASSIVE, SOLE OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY, BREACH OR OTHER FAULT OF ANY OPERATOR INDEMNIFIED
PARTY, BUT EXCLUDING THOSE LOSSES THAT ARE CAUSED BY THE WILLFUL MISCONDUCT OR,
SUBJECT TO SECTION 5.4(B), GROSS NEGLIGENCE OF ANY OPERATOR INDEMNIFIED PARTY OR
THE INTENTIONAL OR WILLFUL BREACH BY OPERATOR OF THIS AGREEMENT, IN EACH CASE,
AS ESTABLISHED BY A FINAL, NON-APPEALABLE AND BINDING DECISION OF A COURT OF
COMPETENT JURISDICTION IN ACCORDANCE WITH SECTION 7.1.

(b) Operator shall be fully protected in relying in good faith upon the records
of the Partnership and upon such information, opinions, reports or statements
presented to Operator by any Person as to matters that Operator reasonably
believes are within such other Person’s professional or expert competence.

(c) Notwithstanding anything to the contrary in this Agreement, in no event
shall Operator be liable in connection with the performance of the Services or a
breach of this Agreement if Operator fails, or is otherwise unable, to perform
any of the Services or its other obligations hereunder due to the failure of the
Partnership to pay when due any amounts payable hereunder by the Partnership.

 

12



--------------------------------------------------------------------------------

5.3 Indemnification by the Partnership. The Partnership shall, to the fullest
extent lawful, reimburse, indemnify, defend and hold each of Operator and its
Affiliates and their respective directors, managers, officers, employees and
agents (the “Operator Indemnified Parties”), harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including claims for personal injury, death or property
damage and including reasonable attorneys’ fees and court costs) (each a “Loss”
and collectively, “Losses”) suffered by any Operator Indemnified Party as a
result of, caused by, or arising out of (a) any breach by the Partnership of
this Agreement and (b) any action, suit, claim, demand or proceeding commenced
by a Third Party relating to (i) the acts or omissions by any of Operator
Indemnified Parties (A) in connection with providing or failing to provide the
Services (including a breach by Operator of this Agreement), except to the
extent such Losses are caused by the willful misconduct or, subject to
Section 5.4(b), gross negligence of any Operator Indemnified Party or the
intentional or willful breach by Operator of this Agreement (in each case, as
established by a final, non-appealable and binding decision of a court of
competent jurisdiction in accordance with Section 7.1) or (B) relating to
actions or omissions by any of Operator Indemnified Parties performed or omitted
at the direction of the Partnership, except to the extent such Losses are caused
by the willful misconduct or, subject to Section 5.4(b), gross negligence of any
Operator Indemnified Party or the intentional or willful breach by Operator of
this Agreement (in each case, as established by a final, non-appealable and
binding decision of a court of competent jurisdiction in accordance with
Section 7.1) and (ii) the Partnership’s gross negligence or willful misconduct.
THE REIMBURSEMENT, INDEMNITY, DEFENSE, AND HOLD HARMLESS RIGHTS SET FORTH IN
THIS SECTION 5.3 SHALL BE APPLICABLE EVEN IF SUCH LOSSES AROSE IN WHOLE OR IN
PART FROM THE ACTIVE, PASSIVE, SOLE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY,
BREACH OR OTHER FAULT OF ANY OPERATOR INDEMNIFIED PARTY, BUT EXCLUDING THOSE
LOSSES THAT ARE CAUSED BY THE WILLFUL MISCONDUCT OR, SUBJECT TO SECTION 5.4(B),
GROSS NEGLIGENCE OF ANY OPERATOR INDEMNIFIED PARTY OR THE INTENTIONAL OR WILLFUL
BREACH BY OPERATOR OF THIS AGREEMENT, IN EACH CASE, AS ESTABLISHED BY A FINAL,
NON-APPEALABLE AND BINDING DECISION OF A COURT OF COMPETENT JURISDICTION IN
ACCORDANCE WITH SECTION 7.1.

5.4 Indemnification by Operator.

(a) Operator shall, to the fullest extent lawful, reimburse, indemnify, defend
and hold each of the Partnership and its Affiliates and their respective
directors, managers, officers and employees (the “Partnership Indemnified
Parties”) harmless of and from any and all Losses suffered by any Partnership
Indemnified Party as a result of, caused by, or arising out of (i) any
intentional or willful breach by Operator of this Agreement and (ii) Operator’s
willful misconduct or, subject to Section 5.4(b), gross negligence.

(b) Notwithstanding anything herein to the contrary, any gross negligence of
Operator at the express instruction of a member of the Partnership Group shall
be disregarded for all purposes of this Agreement (including, for the avoidance
of doubt, Section 4.3(c), Section 5.2, Section 5.3, and Section 5.4(a)), and for
the avoidance of doubt, Operator shall not be liable for any Losses suffered by
any Partnership Indemnified Party as a result therefrom.

 

13



--------------------------------------------------------------------------------

5.5 Indemnity Amount. Subject to Section 7.2, except as otherwise provided in
this Article V, in the event that either the Partnership or Operator, as
applicable, is obligated to indemnify and hold an Indemnified Party harmless
under this Article V, the amount owing to the Indemnified Party will be the
amount of the Indemnified Party’s actual loss net of any insurance proceeds (net
of increased premiums and costs incurred in connection with such recovery) or
other third party recovery actually received by the Indemnified Party following
a reasonable effort by the Indemnified Party to obtain such insurance proceeds
or recovery.

5.6 Indemnification Procedures. All claims for indemnification under this
Agreement shall be asserted and resolved as follows:

(a) For purposes of this Agreement, the term “Indemnifying Party” when used in
connection with particular Losses shall mean the Party having an obligation to
indemnify another Party or Person(s) with respect to such Losses pursuant to
this Article V, and the term “Indemnified Party” when used in connection with
particular Losses shall mean the Party or Person(s) having the right to be
indemnified with respect to such Losses by another Party pursuant to this
Article V.

(b) To make a claim for indemnification under this Article V, an Indemnified
Party shall notify the Indemnifying Party of its claim under this Section 5.6,
including the specific details of and specific basis under this Agreement for
its claim (the “Claim Notice”). In the event that the claim for indemnification
is based upon a claim by a Third Party against the Indemnified Party (a “Third
Party Claim”), the Indemnified Party shall provide its Claim Notice promptly
after the Indemnified Party has actual knowledge of the Third Party Claim and
shall enclose a copy of all papers (if any) served with respect to the Third
Party Claim; provided, that the failure of any Indemnified Party to give notice
of a Third Party Claim as provided in this Section 5.6 shall not relieve the
Indemnifying Party of its indemnification obligations except to the extent such
failure results in insufficient time being available to permit the Indemnifying
Party to effectively defend against the Third Party Claim or otherwise
materially prejudices the Indemnifying Party’s ability to defend against the
Third Party Claim. In the event that the claim for indemnification is based upon
a breach of a covenant or agreement, the Claim Notice shall specify the covenant
or agreement that was breached.

(c) In the case of a claim for indemnification based upon a Third Party Claim,
the Indemnifying Party shall have 30 days from its receipt of the Claim Notice
to notify the Indemnified Party whether it admits or denies its liability to
defend the Indemnified Party against such Third Party Claim at the sole cost and
expense of the Indemnifying Party. The Indemnified Party is authorized, prior to
and during such 30 day period, at the expense of the Indemnifying Party, to file
any motion, answer or other pleading that it shall deem necessary or appropriate
to protect its interests or those of the Indemnifying Party and that is not
prejudicial to the Indemnifying Party.

(d) If the Indemnifying Party admits its liability to defend the Indemnified
Party against a Third Party Claim, it shall have the right and obligation to
diligently defend, at its sole cost and expense, such Third Party Claim. The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof. If requested by the Indemnifying
Party, the Indemnified Party agrees to cooperate in contesting any Third Party

 

14



--------------------------------------------------------------------------------

Claim which the Indemnifying Party elects to contest. The Indemnified Party may
participate in, but not control, at its own expense, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 5.6(d). An Indemnifying Party shall not, without the written consent of
the Indemnified Party, (i) settle any Third Party Claim or consent to the entry
of any judgment with respect thereto which does not include an unconditional
written release of the Indemnified Party from all Losses in respect of such
Third Party Claim or (ii) settle any Third Party Claim or consent to the entry
of any judgment with respect thereto in any manner that may materially and
adversely affect the Indemnified Party (other than as a result of money damages
covered by the indemnity).

(e) If the Indemnifying Party does not admit its liability or admits its
liability to defend the Indemnified Party against the Third Party Claim, but
fails to diligently prosecute or settle such Third Party Claim, then the
Indemnified Party shall have the right to defend against the Third Party Claim
at the sole cost and expense of the Indemnifying Party, with counsel of the
Indemnified Party’s choosing, subject to the right of the Indemnifying Party to
admit its liability and assume the defense of the Third Party Claim at any time
prior to settlement or final determination thereof. If the Indemnifying Party
has not yet admitted its liability to defend the Indemnified Party against the
Third Party Claim, the Indemnified Party shall send written notice to the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option for ten days following receipt of such notice to (i) admit in
writing its liability to Indemnify the Indemnified Party from and against the
liability and consent to such settlement, (ii) if liability is so admitted,
reject, in its reasonable judgment, the proposed settlement, or (iii) deny
liability. Any failure to respond to such notice by the Indemnified Party shall
be deemed to be an election under subsection (i) above.

(f) In the case of a claim for indemnification not based upon a Third Party
Claim, the Indemnifying Party shall have 30 days from its receipt of the Claim
Notice to (i) cure the Losses complained of, (ii) admit its liability for such
Losses or (iii) dispute the claim for such Losses. If the Indemnifying Party
does not notify the Indemnified Party within such 30 day period that it has
cured the Losses or that it disputes the claim for such Losses, the amount of
such Losses shall conclusively be deemed a liability of the Indemnifying Party
hereunder.

5.7 Insurance.

(a) At the Partnership’s expense as a Third Party Cost, Operator shall at all
times during the term of this Agreement obtain and maintain the following
insurance (as such may be changed with the approval of the Partnership, the
“Required Coverage”):

(i) Workers’ Compensation as required by statute and Employer’s Liability with a
limit of not less than $1,000,000 each accident/disease.

(ii) Commercial Auto Liability with a combined single limit for bodily injury
(including death) and/or property damage of not less than $1,000,000 per
occurrence covering all owned, hired and/or non-owned vehicles to be used in the
operations under this Agreement.

 

15



--------------------------------------------------------------------------------

(b) The purpose of the Required Coverage shall be to insure, among other things,
the Partnership and Operator against liability arising from or in connection
with: (i) Operator’s performance of the Services described hereunder and
(ii) the ownership and operation of the Partnership Midstream Assets.

(c) For insurance coverage obtained pursuant to Section 5.7(a), Operator, where
permitted by Law, will provide that the applicable insurer shall waive any right
of recovery, under subrogation or otherwise, which the insurer may have or
acquire against the Partnership and its subsidiaries, Affiliates, directors,
partners, officers, or agents for claims under such policies. The Commercial
Auto Liability coverage shall, where applicable, name the Partnership and each
Member as an “additional insured.” Such insurance shall be primary and
non-contributing to any other insurance that is available to the Partnership or
any of the parties named as an additional insured.

(d) Operator shall require all contractors and subcontractors to carry insurance
related to the Partnership Midstream Assets under terms usual and customary in
the industry.

5.8 No Recourse. For the avoidance of doubt, the provisions of this Agreement
shall not give rise to any right of recourse against any current or former
stockholder, member, partner, owner, director, manager, officer or employee of
Operator or of the Partnership or any of their respective officers, directors,
employees, agents or representatives.

ARTICLE VI

FORCE MAJEURE

6.1 Excused Performance. Subject to Section 6.2, a Party shall not be
responsible or liable for or deemed in breach of this Agreement for any delay or
failure in the performance of its obligations under this Agreement to the extent
such performance is prevented by a Force Majeure Event; provided, that:

(a) the affected Party gives the other Party prompt written notice describing
the particulars of the Force Majeure Event and the proposed cure;

(b) the suspension of performance is of no greater scope and of no longer
duration than is reasonably attributable to the Force Majeure Event;

(c) the affected Party uses commercially reasonable efforts to remedy its
inability to perform its obligations under this Agreement or the Force Majeure
Event; and

(d) when the affected Party is able to resume performance of its obligations
under this Agreement, that Party shall give the other Party written notice to
that effect.

6.2 No Preclusion. Notwithstanding anything herein to the contrary, the
existence of a Force Majeure Event shall not relieve any Party of (a) any of its
payment obligations under this Agreement or (b) any other obligation under this
Agreement to the extent that performance of such other obligation is not
precluded by such Force Majeure Event.

 

16



--------------------------------------------------------------------------------

6.3 Limitations on Effect of Force Majeure. In no event will any delay or
failure of performance caused by a Force Majeure Event extend this Agreement
beyond its Term.

6.4 Force Majeure Event Definition. For purposes of this Agreement, a “Force
Majeure Event” means an event that is not within the reasonable control of the
Party claiming suspension (the “Claiming Party”), and that by the exercise of
due diligence the Claiming Party is unable to avoid or overcome in a reasonable
manner. To the extent meeting the foregoing requirements, Force Majeure
includes, but is not restricted to: (a) acts of God; (b) wars (declared or
undeclared); (c) insurrections, hostilities, riots; (d) floods, fires, storms,
storm warnings, landslides, lightning, earthquakes, washouts; (e) industrial
disturbances, acts of a public enemy, acts of terror, sabotage, blockades,
epidemics; (f) arrests and restraints of rulers and peoples; (g) civil
disturbances; (h) explosions, breakage or accidents to machinery or lines of
pipe; (i) hydrate obstruction or blockages of any kind of lines of pipe;
(j) freezing of wells or delivery facilities, partial or entire failure of
wells, and other events beyond the reasonable control of Shipper that affect the
timing of production or production levels; (k) mining accidents, subsidence,
cave-ins and fires; (l) action or restraint by court order or public or
Governmental Authority (so long as the Claiming Party has not applied for or
assisted in the application for, and has opposed where and to the extent
reasonable, such action or restraint), and (m) the failure of the Partnership to
timely approve any annual budget for the Partnership Group; provided, however,
that a “Force Majeure Event” shall not include (i) lack of financing or funds
and (ii) to the extent affecting only such Party’s or such Party’s Affiliate’s
employees, any strike, work stoppage or other organized labor difficulty. The
failure of a Claiming Party to settle or prevent a strike or other labor dispute
with employees shall not be considered to be a matter within such Claiming
Party’s control.

ARTICLE VII

GOVERNING LAW; WAIVER OF CONSEQUENTIAL DAMAGES

7.1 Governing Law; Disputes. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. ALL OF THE
PARTIES HERETO CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE UNITED
STATES FEDERAL DISTRICT COURTS LOCATED IN THE STATE OF PENNSYLVANIA FOR ANY
ACTION ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. ALL
ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN
CONNECTION WITH, OUT OF, RELATED TO, OR FROM THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY SHALL BE EXCLUSIVELY LITIGATED IN THE UNITED STATES FEDERAL
DISTRICT COURTS HAVING SITES IN PITTSBURGH, PENNSYLVANIA (AND ALL APPELLATE
COURTS HAVING JURISDICTION THERE OVER). EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

17



--------------------------------------------------------------------------------

7.2 Actual Direct Damages. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION,
OR REVENUES, AND EACH PARTY EXPRESSLY RELEASES THE OTHER PARTY FROM ALL SUCH
CLAIMS FOR LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED THAT
LIMITATION TO DIRECT DAMAGES ONLY SHALL NOT APPLY TO ANY DAMAGE, CLAIM OR LOSS
ASSERTED BY OR AWARDED TO THIRD PARTIES AGAINST A PARTY AND FOR WHICH THE OTHER
PARTY WOULD OTHERWISE BE RESPONSIBLE.

ARTICLE VIII

MISCELLANEOUS

8.1 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Party shall execute and deliver all such future
instruments and take such other and further action as may be reasonably
necessary or appropriate to carry out the provisions of this Agreement and the
intention of the Parties as expressed herein.

8.2 Notices. All notices and communications required or permitted to be given
under this Agreement shall be sufficient in all respects if given in writing and
delivered personally, or sent by (a) bonded overnight courier, (b) mailed by
U.S. Express Mail or by certified or registered United States Mail with all
postage fully prepaid or (c) by facsimile or electronic mail with a PDF of the
notice or other communication attached (provided that any such facsimile or
electronic mail is confirmed either by written confirmation or U.S. Express
Mail), in each case, addressed to the appropriate Person at the address for such
Person shown below.

If to a member of the Partnership Group:

CONE Midstream Partners LP

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Attention: Chief Operating Officer

Fax: 724-485-4817

E-mail: joefink@consolenergy.com

with a copy to (which shall not constitute notice):

CONE Midstream Partners LP

1001 Noble Energy Way

Houston, Texas 77070

Attention: General Counsel

Fax: 281-872-2557

E-mail: kmoore@nobleenergyinc.com

 

18



--------------------------------------------------------------------------------

If to Operator:

CNX Gas Company LLC

CNX Center

1000 CONSOL Energy Drive

Canonsburg, Pennsylvania 15317

Attention: Vice President of Midstream Operations

Fax: 724-485-4817

E-mail: joefink@consolenergy.com

with a copy to (which shall not constitute notice):

CNX Gas Company LLC

CNX Center

1000 CONSOL Energy Drive

Canonsburg, Pennsylvania 15317

Attention: General Counsel

Fax: 724-485-4836

E-mail: stevejohnson@consolenergy.com

Any notice given in accordance herewith shall be deemed to have been given when
(i) delivered to the addressee in person or by courier, (ii) transmitted by
facsimile or electronic communications during normal business hours, or if
transmitted after normal business hours, on the next Business Day, or (iii) upon
actual receipt by the addressee after such notice has either been delivered to
an overnight courier or deposited in the United States Mail if received during
normal business hours, or if not received during normal business hours, then on
the next Business Day, as the case may be. Any Person may change their contact
information for notice by giving notice to the other Parties in the manner
provided in this Section 8.2.

8.3 Waiver; Rights Cumulative. Any of the terms, covenants, or conditions hereof
may be waived only by a written instrument executed by or on behalf of the Party
waiving compliance. No course of dealing on the part of any Party, or their
respective officers, employees, agents, or representatives, nor any failure by a
Party to exercise any of its rights under this Agreement shall operate as a
waiver thereof or affect in any way the right of such Party at a later time to
enforce the performance of such provision. No waiver by any Party of any
condition, or any breach of any term or covenant contained in this Agreement, in
any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of any breach of any other term or covenant. The rights of the
Parties under this Agreement shall be cumulative, and the exercise or partial
exercise of any such right shall not preclude the exercise of any other right.

8.4 Entire Agreement; Conflicts. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS, WHETHER ORAL OR
WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF. THERE ARE NO

 

19



--------------------------------------------------------------------------------

WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS AMONG THE PARTIES RELATING TO
THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT,
INCLUDING THE EXHIBITS HERETO, AND NO PARTY SHALL BE BOUND BY OR LIABLE FOR ANY
ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENTS OF INTENTION NOT SO
SET FORTH.

8.5 Amendment. This Agreement may be amended only by an instrument in writing
executed by all of the Parties and expressly identified as an amendment or
modification.

8.6 Parties in Interest. Nothing in this Agreement shall entitle any Person
other than the Parties to any claim, cause of action, remedy or right of any
kind.

8.7 Preparation of Agreement. Both Parties and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.

8.8 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any
Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

8.9 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Any signature hereto delivered by a Party by electronic mail shall be deemed an
original signature hereto.

8.10 Successors and Permitted Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns.

8.11 Assignment. No Party may assign this Agreement without prior written
consent of the other Party; provided that Operator may, upon notice to the
Partnership, assign this Agreement or any of its rights hereunder to any of its
Affiliates without the prior written consent of the Partnership.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date and year first above
written.

 

CONE MIDSTREAM PARTNERS LP By:   CONE Midstream GP LLC, its general partner By:
 

/s/ Joseph M. Fink

Name:   Joseph M. Fink Title:   Chief Operating Officer CNX GAS COMPANY LLC By:
 

/s/ Joseph M. Fink

Name:   Joseph M. Fink Title:   Authorized Signatory

Signature Page to Operational Services Agreement



--------------------------------------------------------------------------------

APPENDIX I

Definitions

“Action” means any action, suit, arbitration, inquiry, proceeding,
investigation, condemnation, or audit by or before any court or other
Governmental Authority or any arbitrator or panel of arbitrators.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is Under Common Control With, such Person.

“Agreed Rate” means, on the applicable date of determination, the LIBOR Rate
plus an additional three percentage points (or, if such rate is contrary to any
applicable Law, the maximum rate permitted by such applicable Law).

“Agreement” is defined in the Preamble.

“Annual Escalation Factor” means the lesser of (a) 2.5% and (b) the annual
increase of CPI-U, which is defined as the Consumer Price Index, All Urban
Consumers (CPI-U), U.S. City Average, using 1982-84 as “Base Period”, as stated
by the U.S. Department of Labor, Bureau of Labor Statistics, as based on the
percentage of change between the most recent September CPI-U and the September
CPI-U from the previous year.

“Annual Financial Reports” means annual financial statements of the Partnership,
consisting of a statement of operations, a balance sheet and a statement of cash
flows, as of the end of and for the prior fiscal year of the Partnership, which
shall be prepared in accordance with GAAP and audited by a nationally recognized
accounting firm as may be selected by the Partnership.

“Business” is defined in the Preamble.

“Claim” means any and all debts, losses, liabilities, duties, claims, damages,
obligations, payments (including those arising out of any demand, assessment,
settlement, judgment, or compromise relating to any actual or threatened
Action), costs and reasonable expenses including any reasonable attorneys’ fees
and any and all reasonable expenses whatsoever incurred in investigating,
preparing, or defending any Action, whether matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown.

“Claim Notice” is defined in Section 5.6(b).

“Claiming Party” is defined in Section 6.4.

“Control” (including the terms “Controlling,” “Controlled” and “Under Common
Control With”) means with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise.

 

APPENDIX I

PAGE 1



--------------------------------------------------------------------------------

“DevCo Agreement of Limited Partnership” means, as applicable, (a) that certain
Agreement of Limited Partnership of DevCo I (as the same may be amended or
restated from time to time), (b) that certain Agreement of Limited Partnership
of DevCo II (as the same may be amended or restated from time to time) or
(c) that certain Agreement of Limited Partnership of DevCo III (as the same may
be amended or restated from time to time),

“DevCos” means, collectively, DevCo I, DevCo II and DevCo III.

“DevCo I” means CONE Midstream DevCo I LP, a Delaware limited partnership.

“DevCo II” means CONE Midstream DevCo II LP, a Delaware limited partnership.

“DevCo III” means CONE Midstream DevCo II LP, a Delaware limited partnership.

“Default Notice” is defined in Section 4.3(d)(i).

“Emergency” means a sudden and unexpected event that (a) causes, or risks
causing, damage or injury to any Person, property or the environment and (b) is
of such a nature that (i) responding through normal operation and maintenance
procedures would be insufficient to address the potential harm caused by such an
event and (ii) awaiting the decision of the Partnership with respect thereto
would be impracticable.

“Employees” is defined in Section 2.6(a).

“Execution Date” is defined in the Preamble.

“Excused Employee” is define in Section 2.2(b).

“Force Majeure Event” is defined in Section 6.4.

“GAAP” means generally accepted accounting principles in the United States.

“Gathering Services” is defined in the Sponsor Gathering Agreements.

“Gathering System” is defined in the Sponsor Gathering Agreements.

“Gathering System Plan” is defined in the Sponsor Gathering Agreements.

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

“Indemnified Party” is defined in Section 5.6(a).

“Indemnifying Party” is defined in Section 5.6(a).

 

APPENDIX I

PAGE 2



--------------------------------------------------------------------------------

“Laws” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Loss” and “Losses” are defined in Section 5.3.

“Operator” is defined in the Preamble.

“Operator Indemnified Parties” is defined in Section 5.3.

“Operator Liability Limit” is defined in Section 5.1.

“Partnership” is defined in the Preamble.

“Partnership Group” means the Partnership and its Subsidiaries.

“Partnership Indemnified Parties” is defined in Section 5.4(a).

“Partnership Midstream Assets” means any oil, natural gas liquid and gas
gathering system, pipeline, measurement, compressor, processing or treatment
facility, communication systems or related assets, in each case, owned by the
Partnership Group, including the Gathering System.

“Party” and “Parties” are defined in the Preamble.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

“Personnel Costs” means an amount equal to, for each of Operator’s (and/or its
Affiliates’) employees that perform the Services hereunder, (a) the total
salary, wages, bonus (based on the budgeted annual bonus for such employee
divided by 12), employee benefits and other compensation provided by Operator
(or its applicable Affiliate) to such employee (together with all related costs,
including employment and payroll taxes, incurred by Operator (or its applicable
Affiliate)) for the applicable calendar month, divided by (b) 167, and
multiplied by (c) the actual number of hours spent by such employee in
performing the Services during such applicable calendar month.

“Quarterly Financial Reports” means unaudited quarterly financial statements of
the Partnership, consisting of a statement of operations, a balance sheet and a
statement of cash flows, as of the end of and for the calendar quarter and for
the year to date, which shall be prepared in accordance with GAAP, except for
normal year-end adjustments and the absence of footnotes.

“Reasonable and Prudent Operator” is defined in Section 2.9.

“Reimbursable Costs” is defined in Section 3.1.

“Required Coverage” is defined in Section 5.7(a).

 

APPENDIX I

PAGE 3



--------------------------------------------------------------------------------

“ROW” means rights of way and other land rights necessary to construct, maintain
or operate the Gathering System and other Partnership Midstream Assets.

“Services” is defined in Section 2.1.

“Sponsor Gathering Agreements” mean (a) that certain Gathering Agreement by and
between CNX Gas Company LLC, a Virginia limited liability company, and the
Partnership dated as of the Execution Date and (b) that certain Gathering
Agreement, by and between Noble Energy, Inc., a Delaware corporation, and the
Partnership, dated as of the Execution Date.

“Subsidiaries” means any corporation, partnership, limited liability company or
other entity in which the Partnership directly or indirectly owns any shares or
other interests, including the DevCos.

“Term” is defined in Section 4.1.

“Termination Execution Date” means the date of the termination of this Agreement
in accordance with the terms hereof.

“Third Party” means a Person other than a Party.

“Third Party Costs” is defined in Section 3.1.

“Third Party Claim” is defined in Section 5.6(b).

 

APPENDIX I

PAGE 4